DETAILED ACTION
The Amendment filed May 10, 2022 has been entered. Claims 1-14 are pending. Claims 4 and 11 have been cancelled. Claims 1 and 8 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by e.g., Gupta et al. (US 2017/0213587).
Regarding claims 1-3, 5-10 and 12-14, claimed a memory device and operation method of the memory device is a well-known technology for a type of memory device (e.g., SRAM) for its purpose.
See for example, Gupta et al., Examiner’s Markup below, along with accompanying disclosure for an operation of the memory device, e.g., para. 0003 for discharging bit lines.

 
    PNG
    media_image1.png
    893
    471
    media_image1.png
    Greyscale


Response to Arguments

Applicant’s Amendment filed 05/10/2022, with respect to the rejection(s) of claims 1-14 under 35 USC 102 have been fully considered but are not persuasive.
Applicant amended claims and argues Gupta does not disclose the amended features of “wherein an address signal output by the control circuit is selected based on log2 i low bit address signals from memory address of the memory device and an input signal of the pre-decode circuit is selected based on other (log2 M - log2 i) address signals from memory address of the memory device, wherein i is an integer exponent of 2 and is regarded as the number of columns of memory cells of each memory block, and M is an integer exponent of 2 larger than and approaching the number of rows of the memory block”.
In response to Applicant’s argument, e.g., Gupta discloses the amended features in paragraphs [0020-0021], which is the same as Applicant’s pre-decoder configuration drawn in FIGS 7A-9.
[0020] In both the write and read operations, a memory
clock source 105 generates memory clock 110. As edge of
memory clock 110 triggers predecoder 115 to predecode
address signal 120. Predecoder 115 generates a plurality of
predecoded address signals 125 such as signals ra, rb, and rc.
In addition, predecoder 115 generates a row address decoder
selection signal clkd. If selected by row address decoder
selection signal clkd, a final row decoder 130 decodes
predecoded address signals ra,rb,and rc to assert a corresponding
one of the n word lines. For example, should n
equal 64, the selection of one of the word lines would thus
require 6 bits in address signal 120. Each of pre-decoded
address signals ra, rb, and rc would be a 4-bit wide signal
resulting from the predecoding of two corresponding
address bits in such an embodiment. For example, predecoded
address signal ra may range from a zeroth bit ra<0>
to a third bit ra<3>, rb may range from a zeroth bit rb<0> to
a third bit rb<3>, and so on.
[0021] Each word line is selected by a unique set of
predecoded address signals ra, rb, rc, and clkd. For example,
in an embodiment in which memory 100 includes 256 word
lines, address signal 120 would be an 8-bit signal. The word
lines may be organized into four sets of 64 word lines each
(n=63), each set having its own final row decoder 130. Since
there would be four word line sets in such an embodiment
of memory 100, two bits of address signal 120 may be
predecoded to form an active-high row address decoder
selection signal clkd<0:3>. Similarly, another two bits of
address signal 120 may be predecoded to form active-low
predecoded address signal ra<0:3>, another two bits for
active-low predecoded address signal rb<0:3>, and a final
two bits for active-low predecoded address signal rc<0:3>.
For a set of sixty-four word lines addressed through final
row decoder 130, only six address bits are necessary. For
example, the signals clkd<0:3>, ra<0:3>, and rb<0:3> may
select for one of the sixty-four word lines. The bit index for
the signals ra, rb, rc, and clkd is not shown in FIG. 1A for
illustration clarity. It will be appreciated that the number of
word lines may be varied in alternative embodiments.
As Gupta disclosed in para. 0032 such as “It will be appreciated that the number of word lines may be varied in alternative embodiments, the logarithm equation claimed is a well-known technology for a type of control circuits generating pre-decode and/or decode of address signals for its purpose. For support, of the above asserted facts, see for example, Chen et al. (US 2020/0185014), FIGS. 3-4 and accompanying disclosure.
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825